United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Kenner, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0419
Issued: July 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 20, 2018 appellant filed a timely appeal from a November 27, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated August 25, 2017, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 27, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 29, 2012 appellant, then a 24-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that on March 23, 2012 he sustained cramping on his
right side when he placed a bag on a conveyor belt while in the performance of duty. OWCP
accepted his claim for abdominal strain.
On June 17, 2014 appellant filed a recurrence (Form CA-2a) alleging that he stopped work
on March 9, 2014 due to increased pain from his March 23, 2012 injury. On the reverse side of
the claim form, the employing establishment noted that he returned to full-duty employment on
March 27, 2012 after the injury.
In a development letter dated July 10, 2014, OWCP advised appellant that additional
evidence was required to support that his recurrence was due to a worsening of the accepted workrelated condition without intervening cause. It afforded him 30 days to submit the necessary
evidence.
On July 30, 2014 OWCP received multiple claims for compensation (Form CA-7) for leave
without pay from March 9 through July 26, 2014. In a letter dated August 8, 2014, it informed
appellant that it could not process his claims for wage-loss compensation until it has adjudicated
his pending recurrence claim.
By decision dated August 11, 2014, OWCP denied appellant’s claim for recurrence,
finding that the evidence of record was insufficient to establish that he required additional medical
treatment due to a worsening of his accepted employment-related condition, without intervening
cause.
In a report dated August 19, 2014, Dr. Gregory C. Maidoh, a Board-certified nephrologist,
indicated that appellant had a history of chronic flank pain and lower extremity paresthesia, which
dated back to a twisting injury while at work. He noted that, upon examination, appellant’s pain
“might be” due to lumbar disc disease, and opined that this condition was related to the twisting
injury.
In a letter dated August 21, 2014, OWCP informed appellant that compensation was not
payable from July 27 through August 9, 2014 because his claim for recurrence was denied on
August 11, 2014. It indicated that he must exercise his appeal rights.
On October 21, 2014 appellant requested reconsideration. He related that his back pain
began on March 23, 2012 and that he had been in constant pain since that incident that gradually
worsened through the years. Appellant noted that he had been to many specialists and had
undergone many medical tests which have not produced any reasoning or clear diagnoses for his
pain.

2

In a report dated December 30, 2014, Dr. Michael A. Wilensky, a Board-certified
neurologist, diagnosed thoracic radiculopathy. On February 18, 2015 he reported that appellant
continued to have right thoracic pain and secondary to thoracic radiculopathy, which originated
after an injury at work in March 2012.
By decision dated April 21, 2015, OWCP modified the August 11, 2014 decision, thereby
vacating it in part, finding that the evidence of record was insufficient to support that appellant’s
accepted condition had not resolved, and thus his claim remained open for medical treatment.
However, it also affirmed the August 11, 2014 decision in part as the evidence of record was
insufficient to establish total disability commencing March 9, 2014 due to the accepted March 23,
2012 employment incident.
On April 21, 2016 appellant requested reconsideration of OWCP’s April 21, 2015
decision.
In a report dated April 20, 2016, Dr. Warren Williams, a Board-certified neurosurgeon,
indicated that he initially examined appellant on March 12, 2014. He related that appellant had
undergone gallbladder surgery in June 2013 and anterior cruciate ligament repair surgery in
July 2013. Dr. Williams indicated that these diagnoses were secondary to the employment-related
incident. He noted that appellant complained of right-sided pain, that activities involving
movement of the right lateral spine resulted in disabling pain, and that bending, twisting, reaching,
and rotating aggravated his symptoms. Upon reviewing a magnetic resonance imaging scan of
appellant’s thoracic spine, lumbar spine, cervical spine, and knee, a sonogram of his gallbladder,
and a computerized tomography scan and gastroscopy of his abdomen, Dr. Williams related an
impression of chronic mechanical pain. He opined that the diagnosis was, “more probably than
not,” related to repetitive lifting of bags, and that appellant’s present limitations and residual
symptoms were the result of the injury sustained by repetitive lifting of heavy objects.
Dr. Williams indicated that appellant was clearly disabled from gainful employment with a
permanent limitation of prolonged sitting, standing, lifting of weight greater than five pounds, and
no twisting or climbing stairs.
By decision dated June 30, 2016, OWCP denied modification of its April 21, 2015
decision, finding that the evidence of record was insufficient to establish that appellant’s disability
was due to the accepted employment-related condition.
On August 15, 2016 appellant requested reconsideration of OWCP’s June 30, 2016
decision.
In a report dated June 29, 2016, received by OWCP on August 15, 2016, Dr. Maidoh noted
diagnoses including myositis, fusion of spine (lumbosacral region), and pain in unspecified knee.
By decision dated September 21, 2016, OWCP denied modification of its June 30, 2016
decision, finding that there was no evidence of record supported by objective findings explaining
how appellant’s employment-related accepted condition had worsened to the point that he was
totally disabled and unable to work in any capacity.
On July 8, 2017 appellant requested reconsideration.

3

In a report dated June 10, 2014, Dr. Maidoh noted that appellant had a history of chronic
pain, and that his symptoms prevented him from engaging in employment-related activities that
were manually or physically exerting. He noted that appellant had similar symptoms two years
prior while performing employment-related activities that involved lifting luggage. In a report
dated May 3, 2017, Dr. Maidoh diagnosed right lumbar pain.
By decision dated August 25, 2017, OWCP denied modification of its September 27, 2016
decision, finding that the evidence of record was insufficient to establish that appellant was totally
disabled from all work for the period claimed, causally related to the accepted injury.
On May 21, 2018 appellant requested reconsideration of OWCP’s August 25, 2017
decision.
A diagnostic testing report dated April 9, 2018, was received which related that
Dr. Wilensky had performed electromyograph and nerve conduction velocity studies. He related
that these studies indicated normal findings except for mild chronic denervation in the extensor
digitorum brevis muscles.
By decision dated November 27, 2018, OWCP denied reconsideration of the merits of
appellant’s claim, finding that the evidence received after its August 25, 2017 decision was
irrelevant or immaterial to the issue presented.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on application
by a claimant.3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received within one year of the date of that decision.6 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.7

3

5 U.S.C. § 8128(a).

4

Id.

5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

4

In support of a request for reconsideration, a claimant is not required to submit all evidence
which may be necessary to discharge his or her burden of proof.8 He or she needs only to submit
relevant, pertinent evidence not previously considered by OWCP.9 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP properly
applied the standards set forth at 20 C.F.R. § 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant has not shown that OWCP erroneously applied or interpreted a specific point of
law; and he has not advanced a relevant legal argument not previously considered by OWCP.
Consequently, he is not entitled to further review of the merits of his claim based on the first and
second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
The underlying issue in this case was whether appellant had established total disability for
the claimed period due to the accepted employment injury.
In support of his request for reconsideration, appellant submitted a diagnostic testing report
dated April 9, 2018 from Dr. Wilensky, which noted abnormal findings in appellant’s extensor
digitorum foot muscles. While this evidence was new to the record, it is not relevant to the
underlying issue as it does not address disability during the period claimed causally related to
appellant’s accepted March 23, 2012 employment injury, which was accepted for abdominal
strain. The submission of evidence that does not address the particular issue involved does not
constitute a basis for reopening a case.11 As such, appellant is not entitled to a review of the merits
based on the third requirement under 20 C.F.R. § 10.606(b)(3).12
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.13

8

P.L., Docket No. 18-1145 (issued January 4, 2019); Helen E. Tschantz, 39 ECAB 1382 (1988).

9

S.D., Docket No. 18-1734 (issued March 12, 2019); see Mark H. Dever, 53 ECAB 710 (2002).

10

P.L., supra note 8; Annette Louise, 54 ECAB 783 (2003).

11

E.G., Docket No. 17-1955 (issued September 10, 2018); Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M.
Nixon-Steward, 52 ECAB 140 (2000).
12

20 C.F.R. § 10.606(b)(3)(iii).

13
Id. at § 10.608; J.R., Docket No. 18-0064 (issued May 10, 2019); see also D.R., Docket No. 18-0357 (issued
July 2, 2018); Susan A. Filkins, 57 ECAB 630 (2006).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 27, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

